DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-17 is/are objected to because of the following informalities: 
In claim 1, lines 4-5, “the optical element” and “the metal insert” should read “the at least one optical element” and “the at least one metal insert” or “said at least one optical element” and “said at least one metal insert”.  Moreover, it is suggested that either “said at least one” or “the at least one” be used when referring back to at least one optical element or at least one metal insert for consistency purposes.  Claims 2-8 which either directly or indirectly depend from claim 1 and which inherit deficiencies of claim 1 are objected to for similar reasons.
In claims 2, 5 and 6, “said optical element”, “said metal insert” and “the metal insert” should read “said at least one optical element” and “said at least one metal insert” in order for the language to be consistent throughout the claims; 
In claim 9, line 7, “are contact” should read “are in contact”.  Moreover, it is suggested that either “said” or “the” be used when referring back to the previously introduced elements for consistency purposes.  Claims 10-17 which directly or indirectly depend from claim 9, and which inherit deficiencies of claim 9 and include similar deficiencies to those noted with respect to claim 9, are objected to for similar reasons. 
In claim 12, “said first and second optical element” should read “said first and second optical elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 12-15, there is insufficient antecedent basis for “the first and second optical elements”, “the first and second metal inserts”, “said first and second optical element” and “said first and second metal inserts” recited in the claims.  For the purpose of the examination it will be assumed that each of the first and second arrangements include a first metal insert and a first optical element and a second metal inserts and a second optical element, respectively.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxod et al. (US 2018/0190838, hereinafter “Saxod”) in view of Appelt et al. (US 2005/0073036, hereinafter “Appelt”, cited on IDS) and Brunner et al. (US 2007/0253667, hereinafter “Brunner”, cited on IDS) and/or Prior (US 7,095,123, cited on IDS).
Regarding claim 1, Saxod teaches in Figs. 7-11 (shown below) and related text a process for fabricating at least one encapsulation cover for an electronic package, comprising: 
5placing at least one optical element through which light is able to pass (43, Fig. 7 and ¶[0068]) into a cavity (52, Fig. 7 and ¶[0072]) defined between opposite faces of two parts of a mold (49, Fig. 7 and ¶[0072]), with the optical element are in contact with a first face (54, Fig. 7 and ¶[0072]) of the opposite faces of the mold and with at least a (53, Fig. 7 and ¶[0068]) of the opposite faces of the mold (Fig. 7); 
	10injecting a coating material (Fig. 10 and ¶[0080]) into a remaining space of the cavity (52, Fig. 10 and ¶[0080]); 
hardening the coating material (i.e. Saxod discloses that the coating material injected into the cavity is a thermosetting epoxy resin which is known to harden in order to produce a final usable part) to obtain a wall (39A, Fig. 11 and ¶[0081]) that is overmolded over said at least one optical element, so as to produce at least one encapsulation cover including the at least one optical element and in which said at least one optical element allows light to pass through from one face to 15another face of said wall; and 
removing said at least one encapsulation cover from the mold (Fig. 11).


    PNG
    media_image1.png
    236
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    492
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    796
    553
    media_image3.png
    Greyscale


Appelt, in a similar field of endeavor, teaches a process of fabricating an optical package by encapsulating, by overmolding or insert molding process, at least one optical element and at least one supporter structure (i.e. insert) for supporting and holding the at least one optical element and providing heat dissipation to the overall optical package (140, Fig. 2 and ¶[0018]).  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to place the supporter structure (i.e. insert) disclosed by Appelt along with the at least one optical element into the cavity defined between opposite faces of two parts of a mold in the process disclosed by Saxod, in order to provide an additional support and hold the at least one optical element and provide heat dissipation to the finally formed optical package.  It is noted that once both the at least one optical element and the at least one metal insert disclosed by Appelt are placed into the cavity defined between opposite face of two parts of the mold in the process disclosed by Saxod, both the at least one optical element and the at least one metal insert would be in contact with the first face of the opposite faces of the mold and the wall obtained by hardening 
Moreover, while Appelt discloses that the supporter structure “can be made of thermal conductive material for serving as a heat sink … [or] [a]lternatively, the supporter 140 can be made of any plastic, such as PPS, Polycarbonate, LCP and the like, for reducing the cost” (¶[0018]), Saxod and Appelt do not explicitly teach that the supporter structure is made of metal.  Nonetheless using a metal as a heat sink material is well-known in the art as evidenced by (Brunner, ¶[0073]) and using such material would be nothing other than using a known material based on its suitability for its intended purpose (MPEP § 2144.07).  Additionally, Prior, in a similar field of endeavor, teaches that plastic material disclosed by Appelt and metal are art recognized equivalents for forming the insert (Fig. 3, col. 2, ln. 53). 
Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner, the results of using such elements would be predictable to one of ordinary skill in the art.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the supporting structure made of metal in the encapsulation cover disclosed by the combined teaching of Saxod and Appelt as such material is well-known in the art and would be considered a known material that is suitable for its intended purpose.
Regarding claim 2 (1), the combined teaching of Saxod, Appelt, Brunner and/or Prior further comprises, after removing, cutting through said overmolded wall at a distance from said optical element and said metal insert (Saxod, Fig. 11 and ¶[0086]).  
Regarding claim 3 (1), the combined teaching of Saxod, Appelt, Brunner and/or Prior further comprises, prior to placing, mounting said at least one optical element in a through-passage in said at least one metal insert (Appelt, Fig. 2 and ¶[0018]).
Regarding claim 6 (1), the combined teaching of Saxod, Appelt, Brunner and/or Prior further comprises wherein for said placing, the metal insert is in contact with the second face of the opposite faces of the mold (i.e. when the supporter structure disclosed by Appelt is placed in the mold disclosed by Saxod the portion of the supporter structure opposite to the end where it supports the optical element would be in contact with the second face of the opposite faces of the mold). 
Regarding claim 9, Saxod teaches in Figs. 7-11 (shown above) and related text a process for fabricating a plurality of encapsulation covers for electronic packages, comprising: 
placing a first arrangement of an optical element through which light is able to pass (43, Fig. 7 and ¶[0068]) into a cavity (52, Fig. 7 and ¶[0072]) defined between opposite faces of two parts of a mold (49, Fig. 7 and ¶[0072]); 
5placing a second arrangement of an optical element through which light is able to pass (43 of the adjacent site E, Fig. 7 and ¶[0068]) into the cavity defined between opposite faces of two parts of the mold (49, Fig. 7 and ¶[0072]); 
(Fig. 7); 
10injecting a coating material (Fig. 10 and ¶[0080]) into a remaining space of the cavity (52, Fig. 10 and ¶[0080]); 
hardening the coating material (i.e. Saxod discloses that the coating material injected into the cavity is a thermosetting epoxy resin which is known to harden in order to produce a final usable part) to obtain a wall (39A, Fig. 11 and ¶[0081]) that is overmolded over said first and second arrangements so as to produce an encapsulated structure; 
removing said encapsulated structure from the mold (Fig. 11); and 
cutting through said encapsulated structure at a position between said first and second 15arrangement to produce corresponding first and second encapsulation covers (Saxod, Fig. 11 and ¶[0086]).
Saxod, however, does not explicitly teach that the first arrangement and the second arrangements placed into the cavity include a metal insert in addition to the optical elements and, as a result, that both the optical elements and the metal inserts are in contact with a first face of the opposite faces of the mold 
Appelt, in a similar field of endeavor, teaches a method for forming an optical package by encapsulating, by overmolding or insert molding process, an arrangement that includes an optical element and at least one supporter structure (i.e. insert) for supporting and holding the at least one optical element and providing heat dissipation to the overall optical package (140, Fig. 2 and ¶[0018]).  

Moreover, while Appelt discloses that the supporter structure “can be made of thermal conductive material for serving as a heat sink … [or] [a]lternatively, the supporter 140 can be made of any plastic, such as PPS, Polycarbonate, LCP and the like, for reducing the cost” (¶[0018]), Saxod and Appelt do not explicitly teach that the supporter structure is made of metal.  Nonetheless using a metal as a heat sink material is well-known in the art as evidenced by (Brunner, ¶[0073]) and using such material would be nothing other than using a known material based on its suitability for its intended purpose (MPEP § 2144.07).  Additionally, Prior, in a similar field of endeavor, teaches that plastic material disclosed by Appelt and metal are art recognized equivalents for forming the insert (Fig. 3, col. 2, ln. 53). 
Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner, the results of using such elements would be predictable to one of ordinary skill in the art.  Accordingly, it would have been 
Regarding claim 12 (9), the combined teaching of Saxod, Appelt, Brunner and/or Prior further comprises prior to placing, -17- 3574557.2Customer No. 117381Attorney Docket 50649-01692mounting said first and second optical element, respectively, in through-passages in said first and second metal inserts (Appelt, Fig. 2).
Regarding claim 15 (9), the combined teaching of Saxod, Appelt, Brunner and/or Prior further comprises wherein for said placing the first and second metal inserts are in contact with the second face of the opposite faces of the mold (i.e. when the supporter structure (i.e. insert) disclosed by Appelt is placed in the mold disclosed by Saxod, the portion of the supporter structure opposite to the end where it supports the optical element would be in contact with the second face of the opposite faces of the mold).

Allowable Subject Matter
Claim(s) 4-5, 7-8, 10-11 and 16-17 is/are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome all the objections noted above.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a process for fabricating at least one encapsulation cover for an electronic package as recited in claim 4 particularly characterized by a step placing at least one optical element  and at least one metal insert into a cavity defined between opposite faces of two parts of a mold comprising positioning the at least one optical element in the cavity of the mold spaced away from the at least one metal insert by a distance in combination with all other elements of the process recited in the claim(s).  The closest prior art of record to Saxod et al (US 2019/0157469) in combination with Appelt et al. (US 2005/0073036) and Brunner et al. (US 2007/0253667) and/or Prior (US 7,095,123) fails to teach or suggest the above noted limitations.
Regarding claim 5, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a process for fabricating at least one encapsulation cover for an electronic package as recited in claim 5 particularly characterized by a step placing at least one optical element  and at least one metal insert into a cavity defined between opposite faces of two parts of a mold, comprising placing the metal insert so in the cavity defined between opposite faces of two parts of a mold such that the metal insert is not in contact with the second face of the opposite faced of the mold in combination with all other elements of the process recited in the claim(s).  The closest prior art of record to Saxod et al (US 2019/0157469) in combination with Appelt et al. (US 2005/0073036) and Brunner et al. (US  fails to teach or suggest the above noted limitations.
Regarding claim(s) 7 and 16, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a process for fabricating at least one encapsulation cover for an electronic package as recited in claim 7 or a process for fabricating a plurality of encapsulation covers for electronic package as recited in claim 16 particularly, particularly characterized by the second face of the opposite 15faces of the mold including a grove (claim 7) or a plurality of grooves (claim 16), wherein injecting the coating material comprises injecting the coating material into the groves (claim 7) or the plurality of grooves (claim 16), and wherein hardening the coating material comprises hardening the coating material to obtain a protruding portion of said at least one encapsulation cover (claim 7) or wherein hardening the coating material comprises hardening the coating material to obtain a corresponding plurality of protruding portions of said encapsulated structure in combination with all other elements of the process recited in the claim(s).  The closest prior art of record to Saxod et al (US 2019/0157469) in combination with Appelt et al. (US 2005/0073036) and Brunner et al. (US 2007/0253667) and/or Prior (US 7,095,123) fails to teach or suggest the above noted limitations.  Claim(s) 8 and 17, which either directly or indirectly depend from claim(s) 7 and 16, and which include all of the limitations recited in claim(s) 7 and 16, is/are allowed for the similar reasons. 
Regarding claim 10, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to  fails to teach or suggest the above noted limitations.  Claim(s) 11, which either directly or indirectly depend from claim(s) 10, and which include all of the limitations recited in claim(s) 10, is/are allowed for the similar reasons.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/21/2021